        Case: 3:19-cr-00050-JJH Doc #: 1-1 Filed: 01/07/19 1 of 6. PageID #: 2




United States District Court           )
Northern District of Ohio              )
Western Division                       )


                                           AFFIDAVIT

I.     Introduction Agent Background

       I, Alex 0. Hunt, being duly sworn and deposed, stated the following:

        1.     I am an "investigative or law enforcement officer of the United States" empowered
to make arrests within the meaning of Title 18, United States Code, Section 3052 and to execute
search and arrest warrants and conduct seizures within the meaning of Title 18, United States Code,
Section 3107 for violations of the laws of the United States.

        2.     I am a duly appointed Special Agent, employed by the United States Department
of Justice, Federal Bureau of Investigation (FBI). I have been a Special Agent with the FBI since
2015. I am currently assigned to the FBI Cleveland Division, Toledo Resident Agency. I was
previously employed as a patrol officer for the Lilburn Police Department in Lilburn, Georgia from
2009 to 2011 and as a criminal investigator for the Gwinnett County Solicitor's Office in
Lawrenceville, Georgia from 2011 to 2015. Since 2009, I have received training and have
experience in interviewing and interrogation techniques, arrest procedures, search and seizure,
search warrant applications, and various other crimes and investigation techniques.
       3.     This affidavit is made in support of criminal complaints and arrest warrants for
Alisa Haynes and Alexis Fortune for violations of Title 18, United States Code, Section 1512(a)(2)
(Tampering with a witness, victim, or an informant with physical force) ("Subject Offense").
        4.     The information in this affidavit is based on my experience, training, and personal
knowledge; my review of records and other materials obtained during the course of the
investigation, including telephone data, surveillance video, interviews of witnesses, and
information provided to me by other government personnel with the knowledge relating to this
investigation. Since this affidavit is submitted for the limited purpose of establishing probable
cause in support of application of search warrants, it does not contain all the facts known to me or
other law enforcement related to the investigation.

II.    PROBABLE CAUSE
       5.       Title 18, United States, Code, Section I512(a)(2) prohibits the "use [of] physical
force or the threat of physical force against any person, or attempt to do so, with intent to (A)
influence, delay, or prevent the testimony of any person in an official proceeding; (B) cause or
induce any person to (i) withhold testimony... , (iii) evade legal process summoning that person
to appear as a witness ... , (iv) be absent from an official proceeding to which that person has been
summoned by legal process .... "



                                             Page 1 of 6
            Case: 3:19-cr-00050-JJH Doc #: 1-1 Filed: 01/07/19 2 of 6. PageID #: 3



          6.     On April 7, 2017, Cordell Jenkins was arrested pursuant to a criminal complaint
  and warrant for violating Title 18, United States Code, Sections 1591 (Sex Trafficking of
  Children), 2251 (Production of Child Pornography), and 2252 (Receipt of Child Pornography). On
  the same date, Anthony Haynes was arrested for violating Title 18, United States Code, Sections
  1591 and 2251. On November 14, 2017, a federal grand jury returned a superseding indictment
  for Jenkins and Haynes for violating the above-mentioned statutes and Title 18, United States
  Code, Section 1594(c) (Conspiracy       ex Traffi hil ren . The main child victim, identified as
  Juvenile #1 in the indictment, was                                   The basis of those charges is
-          moved in with Anthony Haynes and his family, including his wife Alisa Haynes and step-
  daughter Alexis Fortune when shew            rs old. Shortly thereafter, Anthony committed sexual
  acts with Alexis Fortune in front of        and told her that this kind of activi~     heir family
  secret. Eventually, Anthony Hayne~            Alexis to perform sexual acts on -        in front of
  him, and later Anthony had sex wit~           and provided her things of value m return. Anthony
  introduce~           to several other adult men includin~th Butler and Cordell Jenkins.
  Butler and Jenkins engaged in similar sexual activity with-        and provided her cash and other
  things of value. A jury trial on the above mentioned counts, and others, regarding Anthony
  Haynes, Cordell Jen.kins, and Laura Lloyd-Jenkins is scheduled to commence on January 22, 2019.
       7.     On January 5, 2019, at approximately 7:10AM, affiant received the following text
 messages from phone number 419-320-4911:
           "Alex This-       This is an EMERGENCY"
           "Please call me back ASA"
           "ASAP"
           "PLEASE."
       8.     On the same date, at approximately 7:16 AM, affiant receiv~           ne call from
FBI Victim Specialist Jen Piero. Piero advised that she had just spoken with _ ,y telephone
an~         told her that she had just been abducted by Alexis Fortune and Alisa Haynes in the
early morning hours of that day.             informed Piero she was at Mr. Walker's residence
                1
(Jaymon Walker ). The FBI advised              to call the police. Members of the FBI Northwest
Ohio Violent Crimes Against Children Task Force were dispatched to Walker's residence.
           A.                 INTERVIEW
        9.     On January 5, 2019, at approximately 8:56 AM, agents interviewed -         at
 Walker's residence located on Willowvale Drive, Toledo, Ohio. -     provided the following
 information.
      10. -            stated that on or about January 5, 2019, at approxima- el midni t
someone knocked on her apartment door. -        was home with her minor sister
who was visiting from out of state. ~          ed through the peep hole of her door and could


 1
     Jaymonn Walker i      former counselor

                                              Page 2 of6
            Case: 3:19-cr-00050-JJH Doc #: 1-1 Filed: 01/07/19 3 of 6. PageID #: 4



    not see anyone. Then, somebody on the outside of the door covered the pee -hole with a hand.
-            called Mr. Walker and informed him of the situation and he advised             not to open
    the door. The person outside of-            d o o ~ he/she could hear                   The person
    verbally identified themselves as James Loftin. -          recognized the person's voice to be that
    of Alexis Haynes.-          opened the door while still on the telephone with Walker. At this time,
             saw a person wearing a mask (later the person removed the mask and was identified by
              o be Alexis Haynes), black gloves with white writing on them, a black "beanie" hat with
    a       stripe across, black clothing, b r a ~ a sliver revolver. Alexis pointed the gun at
                head and forced her way into -            apartment and locked the door behind her.
               creamed and hung up the phone. Alexis took -              and -         cell phones and
    put them in her back pocket and said they would not g ~ a c k until they did what Alexis
    wanted them to do.
            11.                                to turn the music up loud. Alexis lowered the gun and
    said that she was fixing it.         saw the bullets from the gun and described them as "gold" in
    color. She described the gun as a silver revolver.
            12.    Alexis then asked-        for a knife. ~         ot Alexis a black and silver knife
    from the kitchen. After the music was turned up, Alexis choked-          with her black computer
    cord. Despite being choked            did not lose consciousness. Shortly after, Alisa Haynes
    knocked on the door and           opened it in hopes she would help them get Alexis out of the
    apartment. Alisa was wearing plaid pajama pants that were red, black, gray, and white, and a black
    jacket.
             13.    Alexis directecallllinto the kitchen to have a "heart-to-heart" conversation.
    Alexis told-           how hard it is for their family to live financially and emotionally since
    Anthony's been arrested, how they are depressed, and be ed -           not to go to trial. Alisa was
    there listening to the conversation. Alexis choked         again with the black cord. -          ran
    away from Alexis and into the living room. Alisa told           to come back to her to talk.
            14.   Alexis then took             and -          cell phones into the bathroom. -
    heard water running. While A ex1s was in the bathroom, Alisa was standin in front of the
    apartment door. When Alexis came out of the bathroom, she returned               cell phone to her
    and it had water runnin~. Alexis told -                    to Facetim        (Anthony and Alisa
    Haynes's d ~ , bu-                 phone displayed a "your iPhone has been disabled" message.
    Alexis told -      she could fix it and then started grabbing fo~           phone.
            15. -          attempted to leave stating she had to ~ - M ~ c h a s e some
    items. Alexi~                  car ~ l i s a agreed to drive-            nd -          to the Wal-
    Mart. Alexis, Alisa-           and -       got into Alexis's boyfriend's car (later identified as a
    Dodge Avenger, Ohio license plate "GBS9732," VIN: 1C3CDZAB1EN110124). -                      stated
    that there was child car seat in the back seat. Alisa drove to Wal-Mart on Glendale Avenue,
    Toledo, Ohio. Once at Wal-Mart, they found out it closed at midnight. Alisa then drove the
    vehicle to the Wal-Mart on Central Avenue, Toledo, Ohio.



                                                Page 3 of 6
             Case: 3:19-cr-00050-JJH Doc #: 1-1 Filed: 01/07/19 4 of 6. PageID #: 5



.......J 6.        At the Wal-Mart on Central Avenue, Alisa dropped off         in front of the store.
-            went inside the Wal-Mart and Alisa parked the car. Shortly a er,         noticed Alexis
    inside of the Wal-Mart. -          bought shampoo, conditioner, a brush, and a Mountain Dew.
    Alexis purchased some candy and the both walked out of the Wal-Mart together and got back
    into the parked car where Alisa an            ere waiting.
            17.     They then drove to the area of Ottawa Hills. Alisa told Alexis that she was tired,
    so she pulled over the vehicle and Alisa and Alexis switched seats and Alexis began driving.
    Alexis drove on Brookview Drive, near              apartment. Alexis said that she was sorry and
    she did not mean to do this, and aske          not to report it. Alexis then said that she needed to
    take her boyfriend, Ronald Dysard, a key. Alexis made a U-turn and began driving to the north
    side of Toledo.
            18.    On the way, a Toledo Police unit conducted a traffic stop on Alexis for a traffic
    violation. As they were being stopped, Alisa expressed concern and asked -                if she had
    contacted the police. The officer collected identification from everyone in the vehicle and released
    them with a warning as he was unaware of what was occurring.
           19.     As they continued to the north side of town, -       had to use the restroom so
    Alexis pulled into a Speedway gas station across the street from Bowsher High School. -
    went inside to use the restroom and her sister,-       purchased two Gatorades.
             20.     They then drove to the north side of Toledo. Alexis parked the car backwards in
     front of a yellow house.-         did not know where she was but noticed !   a llow
                                                                                      !street sign that
     said "No Outlet." Ale~         nto the backseat with-           and choked            with the black
     laptop computer cord. -         grabbed -         got out ofthe car, and fled on oot. Alexis chased
     behind them with a tan colored bat in he~         Alisa drove the car and caught up to -         and
    -         and told them to hurry up and get in the car. -       thought that Alisa was going to take
     them home, so they got into the car with her. Alisa also allowed Alexis to get into the car, as well.
           21.      Alisa stopped the vehicle on the side of the road and Alisa told -       that she felt
    that          was ~        go to trial. -         told Alisa that she was not going to testify. Alisa
    tol            that-        could do a recording to show to the attorneys. -               was given
    Alexis's cell phone and told to call Alisa's cell phone so she could make a voicemail recanting her
    previous statements.
           22. -          left a voicemail on Alisa's cell phone recanting her previous statements to
    law enforcement.          stated she called from Alexis's iPhone XR, possibly red in color and
    Alisa had an Android with a black case.
           23.     A few days prior to Alisa and Alexis tampering with her, -        saw~
    Haynes Jr., Unjanae (Unjanae Applewhite), and Wesley (last name unknown) outside of-
    apartment ~        - Wesley used to attend Anthony Haynes's church and lives in the same
    building as -       which she believed is how Alisa and Alexis knew her residence.




                                                  Page 4 of 6
         Case: 3:19-cr-00050-JJH Doc #: 1-1 Filed: 01/07/19 5 of 6. PageID #: 6



         B.                     INTERVIEW
         24.    Simultaneous to -          interview, the FBI interviewed                     was
 visibly shaken and emotional throughout her interview. -              statement was completely
 consistent with -         statement. -         stated that Alexis came into             apartment
 wearing a mask and brandishing a gun. She stated that Alexis choked              with a computer
 cord. She stated they went to Wal-mart, but only-         and Alexis went into the store.-
 stated that-        was given Alexis's iPhone to call Alisa to leave a voicemail recanting her
 previous statements to law enforcement.
         C.     WALKER'S STATEMENT
-••llill~r       The FBI also interviewed Jaymon Walker. Walker did not hear                     or
-           interview, nor was he informed of their statements by the agents. Walker stated that he
  received a telephone call around midnight that day. -           informed him that someone was
  knocking on her door. Walker told her not to answer it. The next thing he heard was-
  scream and the telephone cut out. ~         d-         showed up at his house early this morning.
         D.                    APARTMENT SURVIELLANCE
        26.      The FBI obtained surveillance video from          apartment complex parking
 lot. At approximately 11 :33 PM, a Dodge Avenger matching Alexis's boyfriend's vehicle
 appeared. Alexis exited the vehicle and entered the apartment complex. Approxim. reen
 minutes later, Alisa entered the apartment complex. Around 2:56 AM, Alisa, Alexis, -    and
         left the apartment complex in the Dodge Avenger.
         E.     SEARCH OF                      APARTMENT
        27.               provided consent to search her apartment. Inside the apartment, the FBI
 located a blac an s1 ver knife in the kitchen sink and part of a laptop computer cord. -
 believed that the other part of the cord Alexis took with her and used it to choke her in the vehicle.
         F.     WALMART SURVIELLANCE
        28.     The FBI obtained surveillance video from Wal-Mart on Glendale and Central
 Avenue locations. At approximately 3:00 AM, the same Dodge Avenger appeared and left within
 one minute. At approximately 3:12 AM, the Dodge Avenger appeared at the Wal-Mart on Central
 Avenue.           exited the vehicle followed by Alexis. Both entered the store and purchased
 items and returned within five minutes.
         G.     TOLEDO POLICE TRAFFIC STOP
         29.  Toledo Police confirmed that they conducted a traffic stop on a Dodge Avenger,
 Ohio license late GBS9732 at approximately 3:32 AM. The officer positively identified Alisa,
 Alexis,         an         and provided a warning for the traffic violation.




                                              Page 5 of6
          Case: 3:19-cr-00050-JJH Doc #: 1-1 Filed: 01/07/19 6 of 6. PageID #: 7



         H.       TELEPHONE RECORDS
       30.    The FBI received toll records from AT&T for            The toll records showed
that l a s t - - communication from -          was on January 4, 2019 at approximately 11 :35
PM fro~         to Walker2. No outgomg communication have been made since that time.

       31 .   The FBI also received toll records from AT&T for Alisa3 . The toll record showed
that on January 4, 2019 at approximately 11:37 PM Alisa called Alexis4 . Then, on January 5,
2019, at approximately 5:47 AM Alexis called Alisa.

         I.       CONFIRMATION OF ADDRESS AND VEHICLE
        32.     During an interview with the FBI on April 7, 2017, Alexis confirmed that she had
a child with her boyfriend Ronald Dysard. Additionally, on January 3, 2019, the FBI called Alexis
who stated that she was driving a silver Dodge Avenger. FBI confirmed that a Dodge Avenger,
Ohio license plate "GBS9732," VIN: 1C3CDZAB1EN110124, is registered to Ronald Dysard.

      33.     On December 28, 2019, the United States Marshals Service contacted Alisa at 4515
W. Bancroft St., Apt. 16, Toledo, Ohio.


         III.     Conclusion
       Based on the above information, I respectfully submit that there is probable cause that
Alisa Haynes and Alexis Fortune violated Title 18, United States Code, Section 1 12(a)(2).




                                                               Alex 0. H . t
                                                               Special Agent
                                                               Federal Bureau of Investigation


Subscribed and sworn telephonically
After being submitted by reliable electronic means
on this 5th day of January 2019.



Jeffrey J. Helmick
U.S. District Judge




2
  The telephone numbers were confirmed by-                and Walker.
3 Alisa's cellular telephone is regi stered in her name to the address of 4515 W. Bancroft St, Apt. 16, Toledo, Ohio.
4
  The FBI and the United States Marshals Service (in an unrelated investigation) contacted Alisa at the telephone
number associated w ith these records as recently as December 28, 2019. Similarly, the FBI contacted Alexis at the
telephone number associated these records as recently as January 4, 2019.

                                                    Page 6 of6
